DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I and species Semaphorin 4D in the reply filed on 29 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  However, upon further consideration, the requirement to elect a species of Semaphorin 4D or VEGF is withdrawn.
Claims 6-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 June 2022.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 29 June 2022 has been entered in full.  It is noted that claim 19 is presented with the claim identifier “Original.”  This is incorrect, as the status of that claim is now “Withdrawn.”  Future amendments must use this claim identifier for claim 19.
Claims 6-19 are withdrawn from consideration as discussed above.  Claims 1-5 and 20-23 are under examination.

Claim Objections
Claims 1-5 and 20-23 are objected to because of the following informalities:  The claims recite acronyms which are not consistently defined or recited throughout the claims.  The following is suggested:
In claim 1, amend the recitation of “Semaphorin 4D or VEGF” to --Semaphorin 4D (SEMA4D) or vascular endothelial growth factor (VEGF) --.  
In claim 2, amend the recitation of “human epidermal growth factor receptor (HER) HER2” to --human epidermal growth factor receptor 2 (HER2) 
In claim 3, amend the recitation of “IL-12” to recite --interleukin-12 (IL-12)--.
In claim 20, amend the recitation of “human epidermal growth factor receptor (HER) HER2” to ----.
Appropriate correction is required.

Claims 4 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4 and 5 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanyi et al. (April 2018, Sci. Transl. Med. 10 (436) eaao5931, pp.1-14).
Tanyi et al. teach an anti-cancer combination therapy comprising dendritic cells (DCs) pulsed with oxidized autologous whole-tumor cell lysate (which functions as an oncodriver) and a VEGF inhibitor, specifically the VEGF antagonistic antibody bevacizumab.  See abstract, p. 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanyi et al. (April 2018, Sci. Transl. Med. 10 (436) eaao5931, pp.1-14) in view of Chiang et al. (2006, Cancer Immunol. Immunother. 55:1384-1385) and Czerniecki et al. (US 2017/0216421 A1; published 03 August 2017; effectively filed 22 May 2015)).
Tanyi et al. teach an anti-cancer combination therapy comprising DCs pulsed with oxidized autologous whole-tumor cell lysate (which functions as an oncodriver) and a VEGF inhibitor, specifically the VEGF antagonistic antibody bevacizumab.  See abstract, p. 2.
Tanyi et al. do not teach the combination therapy wherein the oncodriver is HER2, or activation of the oncodriver-pulsed DCs with IL-12.
However, Chiang et al. teach that dendritic cells pulsed with the same oxidized autologous whole-tumor cell lysate as used in Tanyi et al. (hypochlorous acid-oxidized ovarian cancer lysate) resulted in a specific HER2 T cell response, suggesting that the dendritic cells pulsed with the cell lysate were presenting HER2 peptides derived from the tumor cell lysate effectively for a desired T cell response.  See abstract, Figure 3.  Priming of DC cells with isolated HER2 peptides for the purpose of creating a cancer vaccine was also known in the prior art, as disclosed by Czerniecki et al.  See abstract, [0033], [0128]-[0131], [0145]-[0147], Example 1.  Czerniecki et al. teach their HER2 pulsed DC-based vaccines in combination with other therapeutic agents, such as AVASTIN, which is an antagonistic VEGF antibody (also known as bevacizumab).  See [0223].  Czerniecki et al. also teach that pulsed DCs are activated and produce higher levels of IL-12, which is desirable before administration.  See [0153], [0168], [0237], [0243], claims 1 and 12.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the anti-cancer combination therapy of oncodriver-pulsed DCs plus VEGF inhibitor as taught by Tanyi et al. by pulsing the DCs with isolated HER2 peptides of Czerniecki et al. instead of HER2-containing tumor cell lysate of Tanyi et al.  A reasonable expectation of success would have been assured by the disclosure of Czerniecki et al. in their working examples wherein HER2 peptide-pulsed DC vaccines had a desired effect on tumor cells (Example 5), and in the disclosure of Chiang et al. that the same whole-tumor lysate pulsed DC vaccine disclosed in Tanyi et al. generated a specific HER2 T cell response.  The motivation to do so would have been apparent to the ordinary skilled artisan, in that a whole cell lysate is a complex mixture which may differ from batch to batch depending on conditions affecting protein expression by the cells.  In contrast, the ordinary skilled artisan would have appreciated that the components of a composition comprising an isolated peptide would have been more clearly defined and more accurately reproducible.
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the anti-cancer combination therapy of oncodriver-pulsed DCs plus VEGF inhibitor as taught by Tanyi et al. by activating the DCs to produce IL-12 before the DCs are administered, as taught by Czerniecki et al.  A reasonable expectation of success would have been assured by the disclosure of Czerniecki et al. that IL-12 was produced before administration of the DCs (paragraph [0232]).  The motivation to do so would have been apparent to the ordinary skilled artisan from the teaching of Czerniecki et al. that activation of DCs in this way drives a desirable TH1 response when administered (see paragraph [0153]). 

Claim(s) 1, 20, and 21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanyi et al. (April 2018, Sci. Transl. Med. 10 (436) eaao5931, pp.1-14) in view of Evans et al. (2015, Cancer Immunol. Res. 3(6):689-701).  
Tanyi et al. teach an anti-cancer combination therapy comprising DCs pulsed with oxidized autologous whole-tumor cell lysate (which functions as an oncodriver) and a VEGF inhibitor, specifically the VEGF antagonistic antibody bevacizumab.  See abstract, p. 2.  Tanyi et al. teach that VEGF expression is implicated in the establishment of a vascular endothelial barrier preventing T cell homing in tumors, which creates a tumor microenvironment that is detrimental to effective therapy.  Tanyi et al. explain that other immunomodulators in the tumor microenvironment are similarly detrimental to effective tumor therapy.  See Introduction.
Tanyi et al. do not teach an anti-cancer combination therapy  comprising pulsed DCs and an immunoregulatory inhibitor that is an anti-SMAD4D antibody.  However, Evans et al. teach that expression of SMAD4D in the tumor microenvironment influences the infiltration and distribution of leukocytes in the tumor microenvironment, and leads to unfavorable clinical outcomes.  Evans et al. further disclose that administration of an antagonistic SMAD4D antibody in combination with other anti-cancer therapies leads to an antitumor milieu within the tumor microenvironment and results ion more effective tumor treatment.  See abstract, pp. 691-695. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the anti-cancer combination therapy of oncodriver-pulsed DCs plus VEGF inhibitor as taught by Tanyi et al. by administering anti-SMAD4D antibody as taught by Evans et al.  A reasonable expectation of success and motivation to do so could have been found in the teachings of Evans et al. that inhibition of SMAD4D leads to more effective tumor treatment by improving the tumor microenvironment.

Claim(s) 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanyi et al. (April 2018, Sci. Transl. Med. 10 (436) eaao5931, pp.1-14) in view of Evans et al. (2015, Cancer Immunol. Res. 3(6):689-701) as applied to claims 1, 20, and 21 above, and further in view of Smith et al. (US 2010/0285036 A1; published 11 November 2010).
As discussed above, Tanyi et al. taken with Evans et al. suggest an anti-cancer combination therapy comprising oncodriver-pulsed DCs and antagonistic SAMD4D antibody.
Tanyi et al. fail to teach the specific SMAD4D antibody recited in claims 22 and 23.
However, Smith et al. teach an anti-SMAD4D antibody comprising the sequences recited in the instant claims.  Smith et al. indicate that the antibodies are useful for treating cancer.  See abstract, [0009], [0012].  Note that instant SEQ ID NO: 3 (which comprises instant SEQ ID NOs: 5-7) is identical to Smith et al.’s SEQ ID NO: 9.  Instant SEQ ID NO: 4 (which comprises instant SEQ ID NOs: 8-10) is identical to Smith et al.’s SEQ ID NO: 17.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the anti-cancer combination therapy of oncodriver-pulsed DCs plus VEGF inhibitor as taught by Tanyi et al. by administering anti-SMAD4D antibody as suggested by Evans et al., and further to choose the anti-SMAD4D antibody disclosed by Smith et al.  A reasonable expectation of success and motivation to do so could have been found in the teachings of Evans et al. that inhibition of SMAD4D leads to more effective tumor treatment by improving the tumor microenvironment, and the teachings of Smith et al. that the specifically claimed antibody is effective to treat cancer.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
19 August 2022